IN THE COURT OF APPEALS OF TENNESSEE
                   AT NASHVILLE
                                                              FILED
                                                               January 16, 1998
JODY TRISTAN SMILEY,                           )
and BEVERLY J. SIMPSON,                        )             Cecil W. Crowson
                                               )            Appellate Court Clerk
      Plaintiffs/Appellants                    )      Davidson Juvenile
                                               )      No. 9619-17777
VS.                                            )
                                               )      Appeal No.
STACY MARCY WALKER HANNAH,                     )      01A01-9704-JV-00164
                                               )
      Defendant/Appellee.                      )



                        CONCURRING OPINION

      I concur with the results of the court’s opinion in this case but file this separate
opinion to address the court’s concern that the record and the briefs do not explain
why the child’s surname is “Walker.” While this concern is not germane to any of
the issues on this appeal, the record contains the explanation the court is seeking.
Stacy March Hannah’s maiden name is “Walker.” Because she was unmarried when
her son was born, Tenn. Code Ann. § 68-3-305(b)(1) (Supp. 1997) required that the
boy be given his mother’s surname.




                                        _______________________________
                                        WILLIAM C. KOCH, JR., JUDGE